¶16 (concurring in result) — The majority does not reach the question whether RCW 9.94A.533 allows two sentence enhancements for violations of both RCW 69.50.435 (as relevant here, manufacturing a controlled substance within 1,000 feet of a school bus stop) and RCW 9.94A.605 (manufacturing a controlled substance with a minor present). Instead it concludes the statutory language is ambiguous as to whether two enhancements must run consecutively or concurrently and, applying the rule of lenity, settles on the latter. Thus, the defendants will face only 24 months of sentence enhancement. I concur in this result because RCW 9.94A.533 allows only one sentence enhancement for a violation of either or both of the two other statutes.
Sanders, J.,
*605¶17 RCW 9.94A.533(6) provides, “An. additional twenty-four months shall be added to the standard sentence range for any ranked offense involving a violation of chapter 69.50 RCW [Uniform Controlled Substances Act] if the offense was also a violation of RCW 69.50.435 or 9.94A.605.” (Emphasis added.) The defendants argue “or” requires a single enhancement for a single controlled substance offense. The State claims the “or” is disjunctive and thus allows an enhancement for a violation of each provision, citing Childers v. Childers, 89 Wn.2d 592, 595-96, 575 P.2d 201 (1978), to support the proposition that “or” is disjunctive unless there is clear evidence of a contrary legislative intent. But merely calling “or” disjunctive does not resolve the issue.
¶18 In the statement of logic “if p or q, then r,” either p or q satisfies the condition, and r results. Irving M. Copi & Carl Cohen, Introduction to Logic 354 (9th ed. 1994). This logical form is modus ponens, which is classically stated, if p then q; p, therefore q. Id. Using “or” inclusively, if both p and q are present, r still follows, 2r does not. As applied here, a violation of either RCW 69.50.435 (p) or 9.94A-.605 (q) triggers the application of RCW 9.94A.533(6) (r), which requires only 24 months of sentence enhancement. One cannot obtain two enhancements by violating both provisions.
¶19 On its face the statute contemplates a single enhancement for violation of either RCW 69.50.435 or RCW 9.94A.605. If both are violated, a single enhancement follows. The statute does not clearly require a second enhancement, and so the rule of lenity also favors a single enhancement. See State v. Roberts, 117 Wn.2d 576, 586, 817 P.2d 855 (1991) (“The rule of lenity requires the court to adopt an interpretation most favorable to the criminal defendant.”). Thus, the defendants should serve only 24 months for a single sentence enhancement.
*606¶20 Because the majority vacates the sentences and remands for imposition of only 24 months of enhancement, majority at 604, I concur in the result.
Alexander, C.J., and Chambers and J.M. Johnson, JJ., concur with Sanders, J.